OFFICEOF=lEA’ITORN%Y       GENERAL       OFT=-   ’ .,’
            --               AUmN                                          :




 Honorable Roberq Hi Lcmg
 county n~torney
 Conanohe County
~Comnoh~, Texas
                        OPINION NO:O-7003        ,

        :             .. Eie: Opertition’ofPool
                              prohibited by Art;                     -./

                              R.C.S. ahd Art.



        He have reoelved’yourk
‘ion,Which is quo>ed as foil

                                                                               .




                                           arshi;,restrict-
                                         n who desire to .
                                         rs an operator at
                                      e no charge for par-
                                   1 or bllliardg but there
                                   es for each mfibar until?.
                                   ad been met. Thereafter

                  xtent neoessmf to ffieetoperating ex;
                the salary for the operator: Drinks and
               ts would be sold at cost. Xo one would
     be perriittedto enter said olub~unless he possessod
     a rcenbershlpcard. bkcibsrswould not be pemltted
     to bring gucats except Lmzbers o$ his imcUiate fag-
     i1y.
                                                                            1%
                                                                       -.

                                                              .

    Honorable'iiobert
                    K. Lool;- r-age.2        .   .'       :

               .
       l.           A club organized slt~Iliarlytoths abovb
            but%th the exneption that all equipneat be p&d
            for by tha &arter members before ~openinSapd
            thersafterdue& paid at the end ?f the nmWi.bazied.
            On o?eratin~ axpemes.
                                                 ..
               "The 'purposebehind the pro-used o&b ia to pro-
            vide reoreationalfacl.Lities for returging vetezam
            without violating A&. 653 of the Peql Co&."

               Artlole 4668, Zevised Civil Stethtes    of Texqs,   1925,    '
    entitled    9001  ifalla~ , provides as follows:

             *No person aoting for h&self or ot;hersshall
         niainteinor 0per.ate.apool hall u,~thinLhis State.
         The tern spool ELall,fas used herein,~in&ud~esany
         room, hall, bui1dl.n~or ;urt thereof,,tent or 0112
         closure or say kin6 sL&lar to those nacisd,or my                        . ...i
         inolosed op& space, j.ni~hW~ are exhhibited  for
         hire; reveme, rees .or @&.a of any kicd, or for ad- .               -
        'vertisingpiqoses of any kind; say pool or billitid
         tcble ar etaud 01"structure of ZJJIYkind or oharacter
         on whlob ~naybe played poo1 or billiards, or say gaze
.        sinilar to pcol or bLll%ards played with balls, .oues
         or pins or eny similar devioe. Any such table, s-tand
        :or~struottire oS any kind used or exhfbited~4.uconmo-
         tion u:ithany glaoe \:hcregoods,.wares or mrchandise
         or other things of value are sold OI!given away or
         where or u>on whioh any rzooeyor thing of value Is
         pald or exchanged shall bo regarded QS a glace where
         is exhibited the sme for .hire,revmue or gain,..
        'The habitusl, actual, or contemplateduse of any
         predses,.plaoe, room, buildin;;; or psrt thereof or.
         tent, or any kind or character of e!iolosuresimilar
         to those mu&,, or say uninoldsed o$efispace for       ..
         the purpose of exhibiting any table, stand or struc-
         turo of my kind doscrlted in &MS titicle msy be hen-
         joined at the suit of either the State or any oitizen




                   .-
     Honorable Robert Ii. LO  - Page 3
         :j       .‘,.     43    _   y.‘.     _,

              ’
         'thereof.The Attorney General of t&Is State, or
          any district or county attorney, or any.oitisen
          of eny oounty In which eny pool hall is maintslned,
     :    operated  or coltemplatedmay, elther.in ter&tlme
          or vacatiozqapglyto the distriot judge of the
         .dietrictin -6h:chis looatsd the place where suoh
          pod hall.is maintained, dperattedor contemplated,
          or to~aay district &d&a in Travis County, for on
          %njUctlonto prohibit the maiatenegce and opera-
          tion of any ouch pool hall. Such judge upon the
          pr&S8nttetion ofta petition for such lnjunstion
          shall issue a taqorary   hj-uuction or restraInIn
          order, and, ir upon final tia=in& thereof the
          iaot be sho%nthat the defendant ie GrliLtyof 'keep-
          ins, maintalninij, or osoratu a ~ool.hall, or or
          oo;ltcqlati&jsuch act, l&o court baf.orewhioh the
          oase is triad shall.@ant.a permanent injunction
          ag;iinst.seh party ae prayed for inthc,p+tition.
          Any person o&5aratJn&or oontemplating the'operation           .       ..~
          of any pool hell in violation-of any provtiion of
        : thLs artiole, or anyone aid5.q or abettinS such per-
          rqn nsy be &ado a party .defendeztin suoh suit.                        !
       ', Aots-1919, P.'l8."                                                     1
1'
             Artiole 653, Penal.Cod0 of Texas, 1925,‘entitl,ed,
     iQeratin& pool hall," provides as l'ollo~:
             Wnoevor'fihalloperate or a9intein    a pool hall,              :
5.        as that tcrni.6 defined by the laws of thle State,
        . shall be fined notless th..ntvienty-fivenor more
          than .onehundred Gollare or be confined   in jall'sot
          18~0 t&m one month nor more than one year. Eaoh
          day of suoh violation shall bc a eeparate offeise."
                    ..

             I% believe the @evaman of thcloff&&c. hereinbefore         .
     defined is the exhibitl~  of said ~061 or billiard appnratue   .
     -forhire, r8vonue or w,    or for advertiel.aSpurposes of

                                                                    .

                           !
                                                                      -.           li)

                                                                           .
.   '

           5

        Eonorable Robort ff. Low - Fe&e 4

                     z&30gollehoon v. Fortor (CO?. ,&.qII,~error refuoad)           ‘_
        x    2%     (a¶) 334. 39 ueo of ouoh a;2phratus In coimrctlo~
        r;2th eny place shere COO(~E, WQX~Sof m~ohafidltse or other thinrp
        bf vdce ore ~014 car ~lvan .o~ay or whore ,or upon Aloh my ~nanog
        or t!:ing of valu% ,$a pi4 or oxo!x~npti uhall bG To@rded as a
        plaoo &ore is exhIbitod the saxe fox E,         revmuo or a.
                   ‘would not tho %xlnks dnd refresbzmts   . . . aoZd at
        cost” in .oonncatioa with tha ogerotioa of the olub, uudor oltkor
        of year tw plans enmratob      boroin. 005ctitata 8 Wmx rihore
                                                                                               I
        or Given amy or ahore 02 upon v&iob any qnoy or thlqe of, vaZuo                        !
        IS raid OX OxchQn~Od?"    Ye think so In vlort of tha &lcii.qg in
        colillteo 0. st6i0, 119 cm R. 3.31, 44 S. 1% (2&) 991, and xalker
        v. State (cr. npp.) 44 9. ;Y. (Cd,). 995.
                                                                                                ‘.1.
                  ‘Furthexmm, “dubs” .~o8idby sny J&&X, maziber of a
        olab OF not, for the privilege  of the usti ana za~taxmce     of                           L
        tu6h p00L  or billiard eppazatue COnstltUtCe   tho OtiibitiOn of                     . _.
        4pao fox birsr rwcnt30 ox @m em?, qg such, is In viol.~tien                  :            .”
        of law.
                  Jn thcs 3i#it of auwrous deoiiio~% of the col;rl;s of        ’         .         c
        tble Slate and Ooiclons of thhio Zx?mrtzvmt whioh hold vsrious